DETAILED ACTION
	1.	This action is in response to the RCE filed on 4/26/22.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 10 and 21 have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 10 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no disclosure in the specification as originally filed to indicate possession of the following limitations:
In claim 10 recites “wherein power from the power assembly is supplied to the motor segment and not the display segment when the segmented control circuit is in the high-power state”
In claim 21 recites “wherein power is supplied from the power source to the motor segment and not the processor segment when the segmented control circuit is in the high-power state.
In claim 22 recites “wherein power from the power source is supplied to the motor segment and not the processor segment when the segmented control circuit is in the high-power state”
Examiner notes: Applicant’s Para. [0095] merely states “deactivation of one or more circuit components allows higher power to be delivered to the motor 1648”. 
This does not specifically state that the power assembly or source is supplied to the motor segment and not the display segment or the processor segment. The one or more circuit components do not mean the components include “the display segment” and/or “the processor segment”, since there are other circuit components are described in the specification. 
In claim 10 recites “wherein power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state”
Examiner notes: Applicant’s Para. [0082] states “Sleep mode may comprise a low-power mode in which one or more of the circuit segments 1102a-1102g are deactivated or placed in a low-power state. For example, in one embodiment, the accelerometer 1122 remains active in sleep mode and the safety processor 1104 is placed into a low-power mode in which the safety processor 1104 monitors the accelerometer 1122, but otherwise does not perform any functions. The remaining circuit segments 1102b-1102g are powered off.”
This does not specifically state “the power assembly is supplied to the display segment. It appears that in low power mode the power assembly is supplied to the processor and all other segments are power off.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 10 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10 recites “wherein power from the power assembly is supplied to the motor segment and not the display segment when the segmented control circuit is in the high-power state” 
In claim 21 recites “wherein power is supplied from the power source to the motor segment and not the processor segment when the segmented control circuit is in the high-power state.
In claim 22 recites “wherein power from the power source is supplied to the motor segment and not the processor segment when the segmented control circuit is in the high-power state”
It is unclear to how (in claims 10 and 21-22) the power assembly or source is supplied to the motor segment and not the displace or the processor segments when the segmented control circuit is in the high-power state.” 
In claim 10 recites the limitation and “wherein power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state”. It is unclear to how “power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state.”

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 20090209979) in view of Cabiri et al. (US 20150297824) and Nagashima et al. (US 20080007237).
Regarding claim 10: Yates et al. disclose a surgical instrument (i.e. figures 1 and 11-17), comprising: 
a power assembly (i.e. power assembly for instrument 10); 
an end effector (i.e. 12) configured to perform at least one end effector function; 
a handle comprising a display (i.e. figure 57-58: 550); 
a motor (i.e. 65) configured to generate rotary motions, wherein the end effector (i.e. 12) is operably responsive to the motor (i.e. 65), and wherein said power assembly (i.e. figure 17) is configured to supply power to the motor (i.e. 65) (i.e. figure 17); 
a primary processor (i.e. processors of figures 11-17); and 
a segmented control circuit (i.e. circuit coupled to the processor) coupled to the primary processor (i.e. processors of figures 11-17), wherein the segmented control circuit comprises: 
a motor segment (i.e. circuit for motor) configured to control the operation of the motor (i.e. 65); 
a display segment (i.e. circuit for display) configured to control the display (i.e. 550); 
a capacitor (i.e. 328) coupled to the power assembly (i.e. figure 17), wherein the capacitor (i.e. 328) is configured to provide an additional voltage to the motor segment 
(i.e. circuit for motor such as 316 to the motor 65; or figure 16 battery pack 299 provide power to 362) to place the segmented control circuit (i.e. circuit coupled to the processor) in a high-power state (i.e. during constant speed that operates the motor) when the motor is actuated (i.e. ¶ 86), wherein power from the power source (i.e. figure 17: battery 299) is supplied to the motor segment (i.e. circuit for motor such as 316 to the motor 65) and not the display segment when the segmented control circuit (i.e. circuit coupled to the processor) is in the high-power state (i.e. during constant speed the operates the motor and figure 17 show the battery 299 is provided directly to the motor segment 320, 316 when switch 322 is turn on. Therefore, the power source is only supplied to the motor segment not the display segment), 
 	but does not specifically disclose a first voltage regulator coupled to the capacitor, wherein the first voltage regulator is configured to provide a first operation voltage to the display segment to place the segmented control circuit in a low-power state when the motor is not being actuated, wherein power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state, and wherein the first operational voltage is less than the additional voltage.  
Cabiri et al. discloses a system (i.e. figures 4-9) comprising a first voltage regulator (i.e. 940) coupled to the capacitor (i.e. 939), wherein the first voltage regulator (i.e. 940) is configured to provide a first operation voltage (i.e. voltage from 940) to the display segment (i.e. indicator 450) to place the segmented control circuit (i.e. 432) in a low-power state when the motor (i.e. 438) is not being actuated (i.e. ¶ 75 and 94-96), wherein the first operational voltage (i.e. voltage from 940) is less than the additional voltage (i.e. voltage from capacitor 939) (i.e. ¶ 132-134).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the system as disclose by Cabiri et al. to have a minimal voltage may be maintained in the integrated circuit by temporarily cutting off current to the inertial device to supply surges of voltage to the controller. Optionally voltage may be smoothed between said surges for example by adding capacitance and/or a current restrictor.
Nagashima et al. disclose a power supply (i.e. figure 2) wherein power from the power assembly (i.e. power source 20) is supplied to the display segment (i.e. 17) and not the electronic apparatus (i.e. 10) when the segmented control circuit (i.e. microcomputer 14) is in the low-power state (i.e. standby with the power turned-off) (i.e. ¶ 28).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Nagashima et al., to have power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state, because the circuit configuration is simple, and the conversion efficiency is high, therefore, low power consumption of the apparatus provided with the switching power supply can be achieved.

10.	Claims 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 20090209979) in view of Cabiri et al. (US 20150297824) and Nagashima et al. (US 20080007237) and further in view of Pai (US 7202653).
Regarding claim 11: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a second voltage regulator coupled to the first voltage regulator, wherein the second voltage regulator is configured to provide a second operational voltage, wherein the second operational voltage is less than the first operational voltage, and wherein the capacitor, the first voltage regulator, and the second voltage regulator are coupled in a daisy chain configuration.  
 	Pai disclose a power supply comprising (i.e. figure 2) a second voltage regulator (i.e. 36) coupled to the first voltage regulator (i.e. 34), wherein the second voltage regulator is configured to provide a second operational voltage, wherein the second operational voltage is less than the first operational voltage, and wherein the capacitor, the first voltage regulator, and the second voltage regulator are coupled in a daisy chain configuration (i.e. see figure 2).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 12: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the power assembly is configured to provide a voltage of about 12 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts.   	
Pai disclose a power supply comprising (i.e. figure 2) the power assembly is configured to provide a voltage of about 12 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts (i.e. see figure 2).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 14: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose an independent voltage regulator configured to generate a constant voltage for one or more critical circuit components.  
 Pai disclose a power supply comprising (i.e. figure 3) an independent voltage regulator configured to generate a constant voltage for one or more critical circuit components.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 15: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose wherein one or more critical circuit components comprise a safety processor.  
 Pai disclose a power supply comprising (i.e. figure 2) wherein one or more critical circuit components comprise a safety processor.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 16: Pai discloses the claimed invention except for the independent voltage regulator is configured to produce a voltage of 3.3V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have modify the independent voltage regulator is configured to produce a voltage of 3.3V in order to provide a high efficiency power converter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

11.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 20090209979) in view of Cabiri et al. (US 20150297824).
Regarding claim 21: Yates et al. disclose a surgical instrument (i.e. figures 1-2 and 16-17), comprising: 
a power source (i.e. 299); 
an end effector (i.e. 12) configured to perform at least one end effector function; 
a handle comprising (i.e. handle of 6) a processor (i.e. figures 15-16: processors 366 and/or processor for device 10), wherein the processor (i.e. figures 15-16: processors 366 and/or processor for device 10) is configured to control at least one handle function; 
a motor (i.e. 65) configured to generate rotary motions, wherein said end effector is operably responsive to said motor (i.e. 65), and wherein said power source (i.e. 65) is configured to supply power to said motor (i.e. 65) and said processor (i.e. see figure 16); and 
a segmented control circuit (i.e. circuit for controlling device 10), comprising: 
a motor segment (i.e. motor controller ¶ 55-57) configured to control the operation of the motor (i.e. 65); 
a processor segment (i.e. 362) configured to control the processor (i.e. 366); and 
a capacitor (i.e. figure 17: capacitor 328 of boost converter) coupled to the power source (i.e. 299), 
wherein the capacitor (i.e. figure 17: capacitor 328 of boost converter) is configured to provide additional voltage to the motor segment (i.e. motor controller ¶ 55-57 and 80, 86), 
a high-power state (i.e. during constant speed that operates the motor), wherein the capacitor (i.e. 328) provides the additional voltage to the motor segment (i.e. circuit for motor such as 316 to the motor 65; or figure 16 battery pack 299 provide power to 362) when the motor is actuated to perform the at least one end effector function when the segmented control circuit (i.e. control circuit of the power handle) is in the high-power state (i.e. during constant speed that operates the motor) (i.e. ¶ 82-86).
wherein power is supply from the power source (i.e. figure 17: battery 299) is supply to the motor segment (i.e. circuit for motor such as 316 to the motor 65) and not the processor segment when the segmented control circuit (i.e. circuit coupled to the processor) is in the high-power state (i.e. during constant speed the operates the motor and figure 17 show the battery 299 is provided directly to the motor segment 320, 316 when switch 322 is turn on. Therefore, the power source is only supplied to the motor segment and not the processor segment).
 but does not specifically disclose wherein the segmented control circuit is operable in a plurality of states, and wherein the plurality of states comprises: a low-power state, wherein the power source supplies power to the processor segment and not the motor segment when the segmented control circuit is in the low-power state; wherein the segmented control circuit is in said low-power state when said motor is not being actuated.
Cabiri et al. disclose a system (i.e. figures 4-9) comprising the segmented control circuit is operable in a plurality of states (i.e. normal and sleep mode), and wherein the plurality of states comprises: 
a low-power state (i.e. lower power sleep mode), wherein the power source (i.e. 426, 440, 439) supplies power to the processor segment (i.e. controller 432) and not the motor segment (i.e. motor 438) when the segmented control circuit (i.e. control circuit of figure 4) is in the low-power state (i.e. lower power sleep mode) (i.e. ¶ 96); and wherein the segmented control circuit is in said low-power state (i.e. lower power sleep mode) when said motor is not being actuated (i.e. motor 438 is not running) (i.e. ¶ 96).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the system as disclose by Cabiri et al. to have a minimal voltage may be maintained in the integrated circuit by temporarily cutting off current to the inertial device to supply surges of voltage to the controller. Optionally voltage may be smoothed between said surges for example by adding capacitance and/or a current restrictor.
Regarding claim 22: Yates et al. disclose a surgical instrument (i.e. figures 1-2 and 16-17), comprising: 
a power source (i.e. 299); 
an end effector (i.e. 12) configured to perform at least one end effector function; 
a handle comprising (i.e. handle of 6) a processor (i.e. figures 15-16: processors 366 and/or processor for device 10), wherein the processor (i.e. figures 15-16: processors 366 and/or processor for device 10) is configured to control at least one handle function; 
a motor (i.e. 65) configured to generate rotary motions, wherein said end effector is operably responsive to said motor (i.e. 65), and wherein said power source (i.e. 65) is configured to supply power to said motor (i.e. 65) and said processor (i.e. see figure 16); and 
a segmented control circuit (i.e. circuit for controlling device 10), comprising: 
a motor segment (i.e. motor controller ¶ 55-57) configured  to control the operation of the motor (i.e. 65); 
a processor segment (i.e. 362) configured to control the processor (i.e. 366); and 
a boost converter (i.e. figure 17: capacitor 328 of boost converter) coupled to the power source (i.e. 299), 
wherein the boost converter (i.e. figure 17: capacitor 328 of boost converter) is configured to provide additional voltage to the motor segment (i.e. motor controller ¶ 55-57 and 80, 86), 
a high-power state (i.e. during constant speed that operates the motor), wherein the boost converter (i.e. figure 17: capacitor 328 of boost converter)  provides the additional voltage to the motor segment (i.e. circuit for motor such as 316 to the motor 65; or figure 16 battery pack 299 provide power to 362) when the motor is activated to perform the at least one end effector function when the segmented control circuit (i.e. control circuit of the power handle) is in the high-power state (i.e. during constant speed that operates the motor) (i.e. ¶ 82-86).
wherein power is supply from the power source (i.e. figure 17: battery 299) is supply to the motor segment (i.e. circuit for motor such as 316 to the motor 65) and not the processor segment when the segmented control circuit (i.e. circuit coupled to the processor) is in the high-power state (i.e. during constant speed the operates the motor and figure 17 show the battery 299 is provided directly to the motor segment 320, 316 when switch 322 is turn on. Therefore, the power source is only supplied to the motor segment and not the processor segment).
 but does not specifically disclose wherein the segmented control circuit is operable in a plurality of states, and wherein the plurality of states comprises: a low-power state, wherein the power source supplies power to the processor segment and not the motor segment when the segmented control circuit is in the low-power state; wherein the segmented control circuit is in said low-power state when said motor is not active.
Cabiri et al. disclose a system (i.e. figures 4-9) comprising the segmented control circuit is operable in a plurality of states (i.e. normal and sleep mode), and wherein the plurality of states comprises: 
a low-power state (i.e. lower power sleep mode), wherein the power source (i.e. 426, 440, 439) supplies power to the processor segment (i.e. controller 432) and not the motor segment (i.e. motor 438) when the segmented control circuit (i.e. control circuit of figure 4) is in the low-power state (i.e. lower power sleep mode) (i.e. ¶ 96); and wherein the segmented control circuit is in said low-power state (i.e. lower power sleep mode) when said motor is not active (i.e. motor 438 is not running) (i.e. ¶ 96).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the system as disclose by Cabiri et al. to have a minimal voltage may be maintained in the integrated circuit by temporarily cutting off current to the inertial device to supply surges of voltage to the controller. Optionally voltage may be smoothed between said surges for example by adding capacitance and/or a current restrictor.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Tran/           Primary Examiner, Art Unit 2838